Denied and Opinion Filed October 2, 2015




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01186-CV

                           IN RE JAYME LYNN CANTU, Relator

                  Original Proceeding from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-03218-2011

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Whitehill
                                    Opinion by Justice Evans
       Before the Court is relator Jayme Lynn Cantu’s petition for writ of habeas corpus in

which she seeks discharge from confinement. The trial court found relator guilty of both direct

and constructive contempt. It ordered her confined for sixty days for constructive contempt and

for one hundred twenty days for constructive contempt with the sentences to be served

consecutively.

       A habeas corpus proceeding is a collateral attack on a judgment of contempt. In re

Johnson, 337 S.W.3d 486, 488 (Tex. App.—Dallas 2011, orig. proceeding). A petition for writ

of habeas corpus does not inquire into the guilt or innocence of the relator, but only determines if

the order of contempt was void. Ex parte Gordon, 584 S.W.2d 686, 688 (Tex. 1979) (orig.

proceeding). A contempt order is void if it is beyond the power of the court to render it or if it

deprives the relator of liberty without due process of law. Ex parte Barnett, 600 S.W.2d 252,

254 (Tex. 1980) (orig. proceeding).
       Having reviewed the record, we conclude relator has not established that she is entitled to

the relief requested. We deny the petition.




                                                    /David W. Evans/
                                                    DAVID EVANS
                                                    JUSTICE

151186F.P05




                                              –2–